t c memo united_states tax_court ezekiel kamps petitioner v commissioner of internal revenue respondent docket no 22655-09l filed date ezekiel kamps pro_se kevin r erskine for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for through years at issue pursuant to sec_6330 petitioner seeks review of respondent’s determination the issue for decision is whether respondent may proceed with the proposed collection actions findings_of_fact some of the facts have been stipulated the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in michigan at the time of filing his petition petitioner received a form_w-2 wage and tax statement from ron miedema concrete inc ron miedema reporting his wages for each of the years at issue petitioner also received a form 1099-misc miscellaneous income reporting his miscellaneous income from ron miedema for petitioner did not file income_tax returns for the years at issue consequently respondent prepared a substitute for return for petitioner for each of the years at issue pursuant to sec_6020 petitioner also failed to file income_tax returns for respondent did not introduce into evidence the original or a copy of the notice_of_deficiency for each of the years at issue and petitioner denies ever receiving any respondent did 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar introduce substitute u s postal service form_3877 form a mailing list form of the postal service that is prepared for and used by the internal_revenue_service irs to identify items mailed by certified mail or registered mail form_3877 indicates that respondent mailed petitioner a notice_of_deficiency for each of the years at issue to his last_known_address on date letter final notice_of_intent_to_levy and your right to a hearing notice_of_levy was mailed to petitioner with respect to the years at issue on date petitioner submitted a request for a collection_due_process or equivalent_hearing cdp hearing he requested a face-to-face meeting and stated that he had not previously had the chance to challenge the underlying tax_liabilities on date settlement officer denise williams williams sent petitioner a letter scheduling a telephone conference for date which among other things warned petitioner that a failure to participate in the telephone conference or to respond to the letter would result in a determination based on the information in the administrative file the letter also informed petitioner that his request for a face-to-face cdp hearing was denied because he had failed to file all required tax returns petitioner did not participate in the telephone conference on date williams sent petitioner a letter informing him that a determination would be made on the basis of the administrative file and that he had days to send in any information he would like to have considered on date williams received an undated letter from petitioner stating that the date telephone conference was scheduled without contacting him regarding his availability petitioner stated that he did not receive a notice_of_deficiency with respect to the underlying tax_liabilities and again requested a face-to-face conference on date williams responded that petitioner’s arguments either were frivolous or reflected a desire to delay or impede the administration of federal tax laws williams asked petitioner to amend his cdp hearing request within days by stating in writing legitimate issues and withdrawing the frivolous and or desire-to-delay issues williams warned petitioner that if he failed to submit a nonfrivolous argument she would disregard his hearing request and return his case to the collections division she further stated that if he submitted a legitimate reason for his dispute she would schedule his hearing petitioner did not respond to this letter on date williams sent petitioner another letter scheduling a telephone conference for date the letter attributed petitioner’s underlying tax_liability to income earned from ron miedema during the years at issue williams again warned petitioner that his failure to participate in the telephone conference or to respond to the letter would result in a determination based on the information in the administrative file petitioner did not participate in the telephone conference rather on date petitioner sent williams a response again claiming that he did not receive a notice_of_deficiency for each of the years at issue and asking for a face- to-face cdp hearing petitioner’s response did not state any other reason for disputing his underlying tax_liability on date respondent issued a notice_of_determination sustaining the notice_of_levy for the years at issue on date petitioner timely filed a petition with this court i general rules opinion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay after demand the secretary can collect such tax by placing a lien on the person’s property 2on date the court ordered petitioner to file an amended petition on or before date to conform with the tax_court rules_of_practice and procedure on date the court extended petitioner’s deadline to file an amended petition to date petitioner failed to file an amended petition on time thus on date the court dismissed this case for lack of jurisdiction on date petitioner filed a motion to vacate the court’s order dismissing this case petitioner concurrently filed his amended petition on date the court vacated its order dismissing this case for lack of jurisdiction and ordered the clerk of the court to file petitioner’s amended petition or rights to property sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person however the secretary is required to give the taxpayer written notice of his intent to file a lien or to levy and must describe the administrative review available to the taxpayer before proceeding sec_6320 sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request a hearing with the appeals_office with regard to a levy notice at the hearing the taxpayer may raise certain matters set forth in sec_6330 which include appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives further a taxpayer may dispute the underlying tax_liability for any_tax period if the taxpayer did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 frivolous arguments however are not relevant issues in a hearing 115_tc_576 a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law smith v commissioner tcmemo_2000_290 following a hearing the appeals_office must make a determination whether the proposed lien or levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedure have been met the issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court although sec_6330 does not prescribe the standard of review that we are to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue we will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however we will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite ii cdp hearing petitioner argues that he was entitled to dispute his underlying tax_liabilities at a cdp hearing respondent counters that petitioner was precluded from disputing the liabilities because he received a notice_of_deficiency for each of the years at issue sec_6330 contemplates actual receipt of a notice_of_deficiency by the taxpayer tatum v commissioner tcmemo_2003_115 although a taxpayer may not avoid actual receipt by deliberately refusing delivery sego v commissioner supra pincite the commissioner has generally prevailed in foreclosing challenges to the underlying liability under sec_6330 where he establishes that a notice_of_deficiency was mailed to the taxpayer’s last_known_address and no factors are present that rebut the presumption of official regularity and of delivery see eg id clark v commissioner tcmemo_2008_155 the commissioner bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed 94_tc_82 54_tc_1535 the act of mailing may be proven by documentary_evidence of mailing or by evidence of the commissioner’s mailing practices corroborated by direct testimony coleman v commissioner supra pincite in appropriate circumstances form_3877 is sufficient to show that a notice_of_deficiency was sent and delivered 724_f2d_808 9th cir sego v commissioner supra pincite figler v commissioner tcmemo_2005_230 the court_of_appeals for the sixth circuit the court to which an appeal in this case would be heard has held that form_3877 is highly probative evidence that the notice_of_deficiency was sent by certified mail and in the absence of contrary evidence is sufficient to establish that fact 20_f3d_222 6th cir 54_tc_742 affd 445_f2d_985 10th cir for each of the years at issue respondent has provided a form_3877 as proof of mailing a form_3877 creates a presumption of mailing absent evidence to the contrary petitioner’s correct address is noted on the form_3877 for each year at issue as is the date of mailing petitioner has failed to present any evidence to dispute mailing rather petitioner has done nothing but request affirmative proof of mailing from respondent the form_3877 is sufficient proof on its face this case appears to be similar to 92_tc_729 affd without published opinion 935_f2d_1282 3d cir where we held that the commissioner could not rely on form_3877 to prove mailing where the commissioner failed to produce the taxpayers’ notice_of_deficiency in pietanza as here the commissioner had no copies of a notice_of_deficiency did not establish that a final notice_of_deficiency ever existed and relied on form_3877 in that case however we held that the taxpayers rebutted the presumption of mailing created by form_3877 id pincite communications between the taxpayers and the irs raised doubts as to the accuracy of the date of mailing shown on the form_3877 id pincite petitioner has not presented similar evidence in this case and absent any such evidence this case is clearly distinguishable from pietanza in the absence of clear evidence to the contrary receipt of the notice_of_deficiency will be presumed upon proof of mailing sego v commissioner supra pincite outside of petitioner’s and his wife’s self-serving testimony denying receipt petitioner has failed to provide any evidence that the mailing procedures were irregular therefore the presumption of mailing has not been rebutted and petitioner was not entitled to contest his underlying tax_liabilities for the years at issue see sec_6330 because petitioner was not entitled to contest his underlying tax_liabilities we review respondent’s decision to proceed with collection for abuse_of_discretion petitioner argues that he was improperly denied a face-to- face hearing for the years at issue we disagree we have held repeatedly that a hearing conducted under sec_6330 is an informal proceeding not a formal adjudication generally there is no abuse_of_discretion in the irs’ refusal of a face-to-face hearing when a taxpayer fails to present nonfrivolous arguments file past-due returns and submit financial statements as a prerequisite to a collection alternative see zastrow v commissioner tcmemo_2010_215 rice v commissioner tcmemo_2009_169 summers v commissioner tcmemo_2006_219 therefore a face-to-face hearing is not mandatory 115_tc_329 115_tc_35 outside of petitioner’s argument that he did not receive a notice_of_deficiency for the years at issue he has failed to present a nonfrivolous issue for dispute throughout his dealings with respondent or the court in fact petitioner testified that he did not file returns for the years at issue because of his belief that the income_tax is voluntary and optional we are satisfied that a face-to-face hearing would not have been productive accordingly we find there has not been an abuse_of_discretion and respondent may proceed with collection for the years at issue in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
